Citation Nr: 1123729	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-41 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as related to herbicide exposure.  

2.  Entitlement to a temporary total disability rating for convalescence following right knee surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1973. 

This matter is on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board notes that the Veteran submitted a February 2011 VA treatment note which was received after the last RO review and did not include a waiver.  The Board has, accordingly, reviewed the additional evidence.  However, this treatment note relates to the Veteran's service-connected shoulder disability, and does not relate to any issue currently on appeal.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not manifest during active duty service, arthritis was not diagnosed within one year following active duty service or for many years thereafter; and, the Veteran's current right knee disability is not shown by the competent and credible evidence to be related to service.  

2.  The Veteran was not service connected for a right knee disorder at the time of his September 2009 surgery, or the period of convalescence following that surgery.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by active duty service or may it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2. The criteria for a temporary total rating due to treatment for a service-connected disability requiring convalescence have not been met.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also acquired the treatment records submitted in association with a claim for benefits to the Social Security Administration (SSA).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his right knee disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, as is described below, the competent evidence does not indicate the presence of a right knee disorder during active duty or for many years thereafter.  Moreover, the Veteran's statements that his current disorder is related to active duty are neither deemed competent nor credible.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, with regard to the Veteran's claim for a total disability evaluation convalescence following surgery to a service connected disability, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  Specifically, the Veteran is seeking a total evaluation for surgery related to a disorder that is not service-connected.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Therefore, no further notice is required in this regard. 

Entitlement to Service Connection for a Right Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Additionally, disorders such as arthritis in the joints may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Here, the Veteran served in the Navy from July 1972 to December 1973.  According to his statements and the information contained on his Form DD-214, his primary service was with the deck division on board the USS LONG BEACH (CGN-9).  His primary assertion has been that he was injured in an explosion on board the ship, which has led to his right knee disorder among other disorders.  

The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a right knee disorder while in service or any symptoms reasonably attributed thereto.  A separation physical examination in December 1973 also did not reveal any right knee symptomatology.  Therefore, no chronic right knee disorder was noted in service.  

Next, the post-service evidence does not reflect any symptomatology to the right knee for many years after service.  Specifically, the first evidence of a right knee disorder was not until he underwent an MRI in August 2008 which diagnosed a tear of the posterior horn and body of the medial meniscus.  However, this MRI evidence comes approximately 35 years after the Veteran left active duty service in 1973.  Moreover, as mentioned above, his separation physical examination in December 1973 gave no indication of a right knee disorder.  Therefore, a continuity of symptoms is not shown based on the objective, clinical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such a torn meniscus in the knee, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology (knee pain) since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the evidence of record includes over 500 pages of VA treatment records in the years prior to 2008, none of which reveal any complaints related to his right knee, even though he was consistently evaluated for other orthopedic disorders.  Thus, his statements asserting a continuity of symptoms are inconsistent with the other evidence of record.  Caluza, 7 Vet. App. at 498.  The Board also emphasizes the multi-year gap between discharge from active duty service (1973) and initial reported symptoms related to a right knee disorder in 2008 (approximately a 35-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, and of significant import, reference is made to the Veteran's claims for benefits in December 1975, June 1980, and June 2005 wherein he made no reference to incurring a knee injury in service.  If he had been suffering from a chronic knee disability since service, it would appear only logical that he would have submitted such a claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Veteran's failure to complain of right knee disability at the time of a March 1976 VA examination, where he mentioned several other health problems, weighs against his credibility as well.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).
 
Moreover, the Board cannot ignore the fact that the Veteran's July 2009 claim for benefits pertaining to his right knee initially made no reference to having suffered a knee injury in service.  Rather, his July 2009 claim only expressed his desire to receive compensation (a temporary total schedular rating) following his right knee surgery.  The Veteran did not raise the subject of injuring his knee until his claim was denied.  

Finally, the Board has noted that the service treatment records are inconsistent with the Veteran's assertions about how his injury occurred.  Specifically, much of the evidence in the record relates to treatment he received to his service-connected left shoulder disability that he has attributed to an explosion that occurred on his ship.  He now apparently asserts that his knee disorder arose from the same incident.  There is also no evidence that such an explosion occurred.

However, a review of the Veteran's service treatment records do not indicate that he was ever involved in a serious accident such as a ship-borne explosion.  Rather, the evidence reflects that he was injured after falling off a chair he was standing on while trying to change the channel on a television.  In fact, there is no evidence in the record than there was ever any kind of explosion during his active duty whatsoever.  Thus, the Board also concludes that clearly inaccurate account of how he was actually injured further diminishes the credibility of his statements.  

Overall, the Board has weighed the Veteran's statements as to continuity of symptomatology against the inaccuracy of his statements when compared to other evidence of record, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee disorder to active duty, despite his contentions to the contrary.  Specifically, none of the competent evidence establishes a relationship between the Veteran's current right knee disorder and active duty service.  Moreover, no treating professional has suggested such a conclusion.

Additionally, the Board has also considered the statements made by the Veteran relating his right knee disorder to his active service or to herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his right knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a torn meniscus in the knee is not a disorder that may be diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's right knee disorder are found to lack competency.

In addition to the foregoing, the Board notes that the Veteran argues that he was exposed to the herbicide Agent Orange, which he believes "contributes to the loss of bone structure."  His claim for service connection denies on this basis as well.

As an initial matter, there is no evidence to suggest that the Veteran was ever exposed to Agent Orange while in service.  As is relevant here, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162. 

As to the first element, a veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116. 

VA regulations require a veteran to have actually set foot within the land borders of Vietnam for in order to be presumed to have been exposed to Agent Orange or other related defoliants.  As such, sailors who served on board ships in the Vietnam coastal waters, but never went ashore, are not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 

However, proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  Although some destroyers are on this list, USS LONG BEACH is not one of them.  Moreover, the Veteran has not provided evidence of such service, other than a bare and vague assertion that he was exposed to such herbicides.  He has not provided history explaining his exposure such as having physically setting foot in Vietnam.  Indeed, he has not provided a scintilla of evidence to support his assertion that he was exposed to herbicides during his active service.  Additionally, unlike testimony regarding specific medical symptoms, the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the evidence does not indicate that the Veteran was exposed to any herbicides during service.  

Moreover, even if such exposure could be presumed, the evidence does not indicate that his knee disorder is one that could be related to such exposure.  Specifically, the disorders which may be service-connected on a presumptive basis due to Agent Orange exposure include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft- tissue sarcomas.  38 C.F.R. § 3.309(e).  On the other hand, there is no such presumption for orthopedic disorders of any sort.  See Notice, 59 Fed. Reg. 341-346 (1994) (there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  Therefore, service-connection is not warranted on this basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Total Disability Rating Based on Convalescence

As part of the claim submitted in July 2009, the Veteran also claimed entitlement to a temporary total evaluation total disability based on a period of convalescence following surgery that was to be performed in September 2009.  See 38 C.F.R. § 4.30(a) (2010).  The VA treatment records indicate that he indeed underwent this surgical procedure as scheduled. 
 
A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Id.

However, for the reasons stated above, the Veteran is not service connected for his right knee disorder.  Accordingly, he cannot receive compensation under § 4.30 for the period of convalescence that resulted.  In other words, as the Veteran did not meet an essential legal requirement under the governing regulation - that the treatment in question must have been for a service-connected disability - he has not presented a claim upon which relief can be granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that, in a case where, as here, the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law.  The appeal is accordingly denied.

ORDER

Service connection for a right knee disorder, to include as related to herbicide exposure, is denied.  

A temporary total disability rating for convalescence following right knee surgery is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


